DETAILED ACTION	

Applicant’s amendment and response received on 10/12/21 has been entered. Claims 1-35 are pending in the instant application. Of these, claims 1-9 and 21-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/21. Claims 10-20 are currently under examination. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

				37 CFR 1.121(c)

It is noted that claims 17-20 in the claim listing received on 10/12/21 have incorrect claim identifiers. Claims 17-20 are listed as “withdrawn”. These claims were examined in the previous office action and should be identified as “original”, as they have not been amended. As noted above, claims 17-20 are considered currently under examination. The applicant is hereby notified that future claim listings must include the correct claim identifiers for each claim or risk issuance of a Notice of Non-Compliant Amendment under 37 CFR 1.121. 

Claim Rejections - 35 USC § 112


The rejection of claims 13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in regards to the recitation of various trademarks is withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102


The rejection of claims 10-11, 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, is withdrawn in view of applicant’s amendments to the claims which now recite that the expression cassette is promoterless and further includes a MALAT1 mRNA stabilization sequence at the 3’ end of the cell selection marker sequence. 

Claim Rejections - 35 USC § 103

The rejection of claims 10-12 under 35 U.S.C. 103 as being unpatentable over System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, in view of Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7, is withdrawn in view of applicant’s amendments to the claims which now recite that the expression cassette is promoterless and further includes a MALAT1 mRNA stabilization sequence at the 3’ end of the cell selection marker sequence.  

The following new grounds of rejection are necessitated by applicant’s amendments to the claims. 

Claims 10-11, and 13-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077. 
Saito et al. teaches several different types of promoterless gene targeting vectors for gene targeting via homologous recombination which comprise a 5’ targeting arm comprising sequence homologous to the sequence 5’ to the desired insertion site in a gene, a 2A peptide sequence, a sequence encoding drug resistance polypeptide, such as a puromycin-resistance gene, a hygromycin-resistance gene, or a neomycin-resistance gene, and a 3’ targeting arm comprising sequence homologous to sequence 3’ to the desired insertion site in a gene (Saito et al., pages 25 and 27, Figure 2). Saito et al. teaches that integration of the promoterless targeting vector leads to expression of the drug resistance polypeptide using the endogenous promoter of the target gene (Saito et al., page 27). Saito et al. further teaches homologous recombination at the target site using the promoterless targeting vectors can be increased by contacting the target cell with both the promoterless targeting vector and a TALEN or CRISPR-Cas9 which induces a double strand break at the target gene locus (Saito et al., pages 25 and 29). Saito et al. exemplifies the use of CRISPR/Cas9 and exon-trap promoterless vectors in human iPS cells with >50% gene targeting efficiency (Saito et al., pages 29-30). 
Saito et al. differs from the instant invention by not teaching to further include a reporter marker sequence 5’ to the cell selection marker sequence in the HDR vector, or a MALAT1 mRNA stabilization sequence 3’ to the cell selection marker sequence. System Biosciences supplements Saito et al. by provides a guide to the use of a number of vectors with different features as homology recombination (HR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell such as a mouse or human cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Like Saito et al., System Biosciences teaches HR targeting vectors for homologous recombination in cells, such as mouse cells or human HEK293T cells, for use in combination with TALEN or Cas9 nucleases (System Biosciences, pages 2-3, 26-28, and 61-63). System Biosciences discloses that the HR vectors utilize a dual selection system comprising a sequence encoding the fluorescent marker protein, such as GFP or RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). System Biosciences further teaches in some embodiments that the sequence encoding the fluorescent marker can be inserted via homologous recombination into a target gene such that a fusion protein comprising the encoded target polypeptide and the fluorescent marker is expressed via the endogenous target gene promoter or where the sequence encoding the fluorescent marker is preceded by an IRES or T2A sequence such that the fluorescent marker is co-expressed with the target polypeptide (System Biosciences, pages 39-41). System Biosciences teaches that the fluorescent marker expression can then be used to monitor expression levels of the gene of interest (System Biosciences, pages 39-41). Thus, in view teachings of System Biosciences that two different markers, such as a fluorescent marker gene sequence and a cell selection gene sequence, can be included in an HDR vector separated by a 2A peptide linker sequence, such as T2A or P2A, and further inserted into an endogenous target gene in a cell such that the fluorescent marker gene is expressed using the endogenous target gene promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the HDR vector taught by Saito et al. to further include a fluorescent marker gene sequence 5’ to the 2A peptide encoding sequence and the cell selection gene sequence in order to generate an HDR vector which, when inserted into the target sequence, can express both marker sequences via the target gene promoter and mediate selection of cells with the targeted insertions and detect/monitor expression of a target polypeptide encoded by the target gene with a reasonable expectation of success. 
While both Saito et al. and System Biosciences teach the use of a polyA sequence 3’ to the cell selection marker sequence, neither Saito et al. nor System Biosciences teaches to include a MALAT1 mRNA stabilization sequence 3’ to the cell selection marker gene sequence. Wilusz et al. supplements Saito et al. and System Biosciences by teaching that the 3’ end of the MALAT1 gene forms a triple-helical structure that can functionally replace a poly(A) tail for mRNA stabilization, export, and translation (Wilusz et al., page 2402). Wilusz et al. provides a specific example of an expression vector where nucleotides 6581-6754 of mouse MALAT1 are placed downstream of a GFP coding sequence in the absence of a polyA sequence (Wilusz et al., page 2393). Therefore, in view of the teachings of Wilusz et al. that a 3’ MATAL1 sequence such as mouse MALAT1 nucleotides 6581-6754 can functionally replace a polyA sequence for mRNA stabilization and translation, it would have been prima facie obvious to the skilled artisan at the time of filing to make an HDR vector according to Saito in view of System Biosciences where the polyA sequence is replaced by a MALAT1 mRNA stabilization sequence as such a modification represents nothing more than a simple substitution of one known mRNA stabilization sequence for another to obtain predictable results. 

Claim 12 is newly rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, as applied to claims 10-11, and 13-20 above, and further in view of  Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7.
Saito et al. in view of System Biosciences and Wilusz et al., as discussed in detail above, provides the teachings and motivation to make a promoterless HDR vector comprising 5’ to 3’ a first homology arm to a target gene, a fluorescent marker gene sequence, a P2A sequence, a cell selection gene sequence, a MALAT1 mRNA stabilization sequence, and a second homology arm to a target gene with a reasonable expectation of success.
Saito et al., System Biosciences, and Wilusz et al. differ from the invention of claim 12 in that none of these references specifically teaches to further include a protein tag sequence such as a Flag-tag or HA-tag sequence. Perkel et al. supplements Saito et al., System Biosciences, and Wilusz et al. by teaching that genetic fusion of a target gene sequence with sequence for FLAG, c-Myc, CBP, HA, SNAP-tag, CLIP-tag, MCP-tag, and HALO-tag have been demonstrated to simplify purification of the expressed target fusion protein (Perkel, pages 2-4). Therefore, in view of the motivation provided by Perkel et al. that a target polypeptide encoded by a target gene can be more effectively purified by fusion with a tag peptide sequence, such as Flag-tag or HA-tag, it would have been prima facie obvious to the skilled artisan at the time of filing to further include a sequence for a tag peptide as taught by Perkel et al. in the HDR vector as taught by Saito et al. in view of System Biosciences and Wilusz in order to allow simplified purification of the target gene of interest with a reasonable expectation of success. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé

/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633